Citation Nr: 1701162	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypothyroidism to include as due to herbicide exposure.

2.  Entitlement to service connection for borderline diabetes to include as due to herbicide exposure.

3.  Entitlement to service connection for a growth on the adrenal gland to include as due to herbicides exposure.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining records in Federal custody.  38 C.F.R. § 3.159.  In this case, the appeal before the Board arises from an April 2012 rating decision.  This rating decision reflects that the evidence before the RO included VA treatment records dated August 15, 2003 to January 12, 2012.  However, a review of the Veteran's claims file shows that these records have not been associated with the claims file.  Also, the Board notes that the Veteran completed VA Form 21-4138 to authorize release of VA treatment records, which he clearly believes are relevant to his claims.  See VA Form 21-4138 (July 2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding pertinent VA treatment records not already of record dated from 2003 to the present, to include those for the period from August 15, 2003 to January 12, 2012.
2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

